Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Colin Harris (Reg. No. 58,969) on 2/25/22.  The application has been amended as follows:

Claim 1. (Currently Amended) A construction machine comprising:
a lower travelling body;
an upper slewing body mounted on the lower travelling body so as to be slewable, the upper slewing body including a portion forming a deck, the portion being a front-left-side portion or a front-right-side portion;
a flexible gun hose to which a grease gun for grease supply is connected;
a hose reel disposed on a front side portion of the deck to wind the gun hose; 
a urea tank that is disposed at a position rearward of the hose reel on the deck and stores urea water for exhaust gas purification;
a grease storage container that is disposed rearward of the urea tank and stores grease; and a housing box that is disposed on the deck and houses the hose reel, the urea tank, and the grease storage container, wherein


the urea tank has a tank front surface facing frontward of the upper slewing body, the tank front surface being provided with a water inlet for resupplying urea water to the urea tank through the water inlet,
the hose reel is disposed at a position deviated from the water inlet in a width direction of the upper slewing body,
the water inlet has a distal end that is located on a front side of a rear end of the hose reel,
the distal end of the water inlet is located closer to a front end of the deck than the rear end of the hose reel.
an upper end of the hose reel is disposed at a lower position than an upper end of the urea tank,
a part of the housing box that is disposed over the hose reel is inclined downward for approaching the front end of the deck, and
a step is formed on a front cover  of the housing box.

Allowable Subject Matter
Claims 1-4, 6, 7 are allowed.

				Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./ 
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747